FILED
                            NOT FOR PUBLICATION                             DEC 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ADRIENNE P. CLAYTON,                             No. 10-56009

              Plaintiff - Appellant,             D.C. No. 2:09-cv-06479-R-VBK

  v.
                                                 MEMORANDUM *
PATRICK R. DONAHOE, Postmaster
General of the United States Postal
Service,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted December 9, 2011 **
                               Pasadena, California

Before: D.W. NELSON, GOULD, and IKUTA, Circuit Judges.

       Adrienne P. Clayton’s discrimination claim fails because Clayton has not

introduced any direct or “specific and substantial” circumstantial evidence that her


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
employer’s asserted legitimate reasons for its employment decision were pretext

and that race was the real motivation behind the employment decision. See

Dominguez-Curry v. Nev. Transp. Dep’t, 424 F.3d 1027, 1037 (9th Cir. 2005).

Clayton’s allegation that decisionmaker Oscar Villanueva told unspecified

“Hispanic Officers” that he intended to promote Hispanic employees, does not help

her, because it is inadmissible hearsay. See Orr v. Bank of Am., NT & SA, 285 F.3d

764, 778–79 (9th Cir. 2002).

      Clayton failed to create a genuine issue of material fact that there was a

causal connection between her EEO activity and the employer’s failure to select

her. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1064–65 (9th Cir.

2002). An inference of causation based on close temporal connection between

protected activity and an adverse employment action does not arise here because

Clayton’s previous EEO activity occurred sometime in 2005, at least ten months

before she applied for the supervisor position in November 2006. Cf. Manatt v.

Bank of Am. NA, 339 F.3d 792, 802 (9th Cir. 2003).

      Clayton’s claims that her employer retaliated against her by failing to timely

process her Continuation of Pay (where she did not suffer any temporary or

permanent financial loss) and by restoring her belongings from storage are also

untenable, because these occurrences do not constitute “adverse actions” that


                                          2
would dissuade a reasonable employee from pursuing an EEO complaint, as

needed to establish a prima facie case of retaliation. See Burlington N. & Santa Fe

Ry. Co. v. White, 548 U.S. 53, 67–68 (2006). Moreover, Clayton has not offered

any evidence, direct or circumstantial, from which a jury might infer that the

employer’s legitimate reasons for these actions were pretextual and the employer’s

true motivation was retaliation for Clayton’s EEO activity. See Dawson v. Entek

Int’l, 630 F.3d 928, 936 (9th Cir. 2011). Therefore, her retaliation claims also fail.

      AFFIRMED.




                                           3